Citation Nr: 1801024	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for chemical allergies, to include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for diabetes mellitus type II (claimed as borderline diabetes mellitus type II), to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972 in the United States Army with service in the Republic of Vietnam from March 1970 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the appeal, jurisdiction transferred to the RO in Indianapolis, Indiana.

The issues of tuberculosis and diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chemical allergies did not manifest in service and are not attributable to any aspect of service including exposure to designated herbicide agents. 


CONCLUSION OF LAW

Chemical allergies were not incurred in or aggravated by service.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A.  

VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2008.

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and statements from the Veteran and his representative.  

The Board notes the Veteran has not received a VA examination for chemical allergies, and finds such an examination is not warranted.  The Veteran contends his chemical allergy disability is due to exposure to Agent Orange while in service.  See January 2016 representative statement.  The Board presumes the Veteran was exposed to an herbicide agent while serving in Vietnam; however, the evidence of record does not indicate that the current claimed disability may be associated with an established event, injury, or disease in service, including herbicide agent exposure.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's generalized assertion of a relationship between his claimed chemical allergy disability and service is not sufficient to trigger VA's duty to provide a medical examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Service Connection

i.  Law

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ii. Chemical Allergy Analysis

The Veteran served as a U.S. Army helicopter repair technician.   He contends he is allergic to chemicals due to flying through a fog of Agent Orange while in service.  He has not specified the nature of his allergic reactions (i.e. respiratory or skin or other manifestations).  However, as the Veteran served in the Republic of Vietnam in 1970-71 he is presumed to have been exposed to designated herbicide agents. 

A review of the Veteran's service treatment records does not reveal complaints of, treatment for or a diagnosis of a chemical allergy disability.  The Veteran was treated in November 1970 for an episode of sore throat and congestion, and in January 1971 and November 1971 for an upper respiratory infection.  None of the entries mention acute chemical exposure or allergic reactions.  No abnormalities of any kind were noted by a medical examiner in a January 1972 discharge physical examination.  

The Veteran's post-service medical records reveal he is allergic to Clonazepam and takes medication for seasonal allergies, but these medical records do not reveal treatment for or a diagnosis of a chemical allergy disability.  See August 13, 2015 VA treatment record.  

The Veteran was diagnosed and treated in September 2002 for bronchitis and chronic obstructive pulmonary disease (COPD) with subsequent prescriptions for inhalers and advice to cease smoking.  The records are silent for any respiratory, skin, or other reactions to substances.  In a February 2013 VA primary care note, a clinician recorded the Veteran's report of an adverse skin reaction to diesel fuel and carbon monoxide in 1984 and an adverse reaction to Klonopin, a mental health medication, in 2006 but no mention of a chronic allergic disorder or exposures to chemicals during service.  In March 2016, the Veteran underwent a VA respiratory examination in which the examiner referred to the medical history and a February and September 2015 series of tests and diagnosed COPD and diagnosed non-small cell lung cancer.  In March 2016, the RO granted service connection for lung cancer on the basis of presumed exposure to herbicide agents.  Subsequent VA records continued to be silent for any acute respiratory, skin, or other forms of allergic reactions.  

The Veteran has submitted statements in supports of his claim, stating he has reactions to chemicals such as diesel fuel and exhaust from vehicles.  See February 2016 supplemental claim.  However, the Veteran reported that his reaction first occurred in 1984, many years after service.  The Board finds the Veteran competent to report a reaction when exposed to diesel fuel and other chemicals but assigns low probative weight to his report that the reactions started in service as they are inconsistent with the service records.  The Veteran is not competent to determine that a reaction, if any, is caused by certain chemicals including the presumed exposure to herbicide. 

The Board has reviewed the medical and lay evidence in the Veteran's claim file and found no credible evidence that may serve as a nexus between the Veteran's military service and his claimed chemical allergy disability.  Indeed, none of the Veteran's treatment records reference military service in regard to any allergy the Veteran has.  The only evidence to support such a link is the Veteran's conclusory lay statements that he has a chemical allergy that is related to his military service. 
VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to but a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Accordingly, the Board finds that the claim of entitlement to service connection for a chemical allergy disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for chemical allergies is denied.


REMAND

I.  Duty to Assist - Medical Examinations

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

i. Tuberculosis

In May 2008, VA administered a purified protein derivative (PPD) skin test which was positive, and clinicians assessed with Veteran with tuberculosis (TB) exposure in the past.  Furthermore, in May 2008, during a follow-up for his tuberculosis PPD testing, the examiner noted the Veteran denied fevers, chills, cough, hemoptysis or weight loss, but that he has had night sweats since the Vietnam War.  The Veteran also reported, in May 2008, that he had history of TB exposure while in Vietnam.  The Veteran's service treatment records do not reflect a diagnosis of TB, positive test or other reference to exposure to another person with TB while in service.  

During a June 2008 psychiatric evaluation, the Veteran reported anxiety about TB, reported that he was receiving treatment now, and stated "they say I got it in Vietnam".  See June 6, 2008 VA treatment record.  The Veteran did not specify who "they" are, but as noted above,  a month prior the Veteran was found by VA medical staff to have had tuberculosis "exposure in past".   See May 16, 2008 VA treatment record.  The history of past exposure was still considered an "active problem" on the day he filed his claim.  See October 31, 2008 VA treatment record

Similarly, in a statement to VA in support of his claim, the Veteran discussed his claims and stated "[i]n all these cases the remark was possible Agent Orange connection", but didn't state who made the remark.  See February 2011 statement (emphasis original).  However, in light of the evidence above, the requirements of McLendon are present and remand is warranted for a medical examination and opinion.

ii. Diabetes

The evidence of record does not contain a VA diabetes examination.  There is conflicting evidence regarding whether the Veteran has diabetes mellitus type II or borderline diabetes.  

There is evidence in support of finding the Veteran has had borderline diabetes throughout the pendency of the claim.  The Veteran initially filed a claim for borderline diabetes mellitus type II and a VA treatment record from October 31, 2008, the day the Veteran filed his claim, indicates his HbA1c (glycated hemoglobin) was within normal limits.  Treatment records since that time also support a finding of borderline diabetes.  For example, a surgical preoperative report from August 8, 2016 states the Veteran is not a diabetic.  

However, there is also "competent evidence of a current disability" of diabetes mellitus type II.  See McLendon, 20 Vet. App. at 81.  Treatment records from August 27, 2010 note an insulin injection was ordered on the Veteran's admission to the VA facility.  Similarly, treatment records from February and March 2011 note the Veteran was on a diabetic diet and insulin was listed as an active inpatient medication, as was glucose.  A preoperative treatment record from December 7, 2011 discusses various body systems, and with regard to the endocrine system "Diabetes Type II diet controlled" is noted.  Additionally, four months prior to filing his claim, the Veteran reported fasting morning blood sugars of 152, 148 and 140.  See June 24, 2008 VA treatment record. 

 In light of this evidence, the first prong of McLendon is met and given the Veteran's service in Vietnam, and presumed exposure to an herbicide agent, the second and third prongs are also met.  See C.F.R. §§  3.307(a)(6) and 3.309(e).  As such, remand is warranted for a medical examination and opinion on whether the Veteran has, or has had, diabetes mellitus type II during the pendency of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since September 2017.

2.  Schedule the Veteran for a VA tuberculosis examination by an appropriately qualified medical professional.  All necessary testing should be conducted.  The claims file must be reviewed by the examiner in conjunction with the examination report.

The examiner is to provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had active  tuberculosis at any time during the period of the appeal, and if so, whether it had its onset during active service or is related to any in-service disease, event, or injury. 

b. If the Veteran experienced active tuberculosis at any time during the period of the appeal, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tuberculosis is proximately due to or aggravated by a service-connected disease or injury, to include carcinoma in situ of bronchus and lung, and its treatment.  

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

3.  Schedule the Veteran for a diabetes VA examination by an appropriately qualified medical professional.  All necessary testing should be conducted.  The claims file must be reviewed by the examiner in conjunction with the examination report.

The examiner is to provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has diabetes mellitus type II, or has had diabetes mellitus type II during the pendency of the claim. 

b. Is "borderline diabetes" considered to be a diagnosis of diabetes mellitus and if so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's borderline diabetes had its onset during active service or is related to any in-service disease, event, or injury to include exposure to an herbicide agent. 

4.  In rendering their opinions, the examiners are advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professionals reject the Veteran's reports, he or she must provide an explanation for such rejection.  

The examination report must include a complete rationale for all opinions expressed.  If the medical professionals cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with adjudicatory documents consistent with 38 C.F.R. § 19.31(a).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


